Citation Nr: 1211766	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  98-14 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carpal tunnel syndrome of the left hand.


(Issues pertaining to whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for sinusitis and an increased initial compensable evaluation for bilateral hearing loss are the subject of a separate decision)



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Kitlas, Counsel
INTRODUCTION

The Veteran served on active duty from October 1973 to November 1993.  He served in the Southwest Asia theater of operation during the Persian Gulf War from December 1990 to May 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in July 2006 and June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  By the July 2006 rating decision, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of service connection for carpal tunnel syndrome.  Thereafter, by the June 2010 rating decision, the RO denied service connection for sleep apnea, heart disease, and PTSD.

The Board notes that it appears the RO has since made an implicit determination that new and material evidence has been received to reopen the carpal tunnel syndrome claim, in that the most recent Supplemental Statement of the Case (SSOC) in September 2010 adjudicated the merits of the underlying service connection claim.  Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.

The Board further notes that the RO only adjudicated whether the Veteran was entitled to service connection for PTSD, and did not address any other acquired psychiatric disorder.  However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board has construed the issue as encompassing any acquired psychiatric disorder that may be directly related to the Veteran's active service.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, and for the reasons detailed below, the Board finds that further development is required with respect to these duties.

Initially, the Board notes that as part of his April 2007 Substantive Appeal regarding the carpal tunnel syndrome claim, the Veteran indicated that he wanted a hearing at the local VA office before a Member or Members of the Board (i.e., a Travel Board hearing).  Moreover, as part of a December 2010 statement on this issue, his accredited representative indicated they would set forth all contentions on the issue and would further expound them at the hearing.  No such hearing appears to have been accorded to the Veteran regarding this claim, nor does it appear the Veteran has withdrawn this hearing request.  In fact, a January 2011 VA Form 8 (Certification of Appeal) and an attached certification worksheet noted this deficiency.  However, no explanation was provided for the lack of a Board hearing other than the fact it was a "Travel Board."

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case must be remanded to comply with the Veteran's outstanding hearing request.

Regarding the claims of service connection for heart disease, sleep apnea, and PTSD, the Board notes that the Veteran indicated on his December 2010 Substantive Appeal on these issues that no hearing was desired in conjunction with these claims.  However, further development is still required in order to comply with the duty to assist.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, there is competent medical evidence showing the Veteran has been diagnosed with all of the claimed disabilities.  In an April 2011 statement, the Veteran's accredited representative accurately identified findings in the service treatment records which could be indicative of the current heart disease and sleep apnea.  For example, the service treatment records reflect the Veteran was seen on multiple occasions for complaints of chest pain.  In addition, records from April 1992 noted he had borderline high cholesterol and had "cardiac risks."  As such, it was intimated that these were early indications of his current heart disease, and that a VA medical examination was necessary to address this matter.

Regarding the sleep apnea, the representative noted that service treatment records from May 1993 revealed the Veteran had throat and ear problems that may have been caused by his heavy snoring.  It was also noted that he was found to have a sore throat and that there was a hoarseness in his voice.  As such, it was intimated that these were early indications of his sleep apnea, and that a VA medical examination was necessary to address this matter.

The Board concurs with the representative's contentions that these document in-service findings are sufficient to warrant VA medical examinations to determine whether they were early manifestations of the current heart disease and sleep apnea.  Accordingly, a remand is required to accomplish such examinations.  See McLendon v. Nicholson, 20 Vet App. 79, 83 (2006); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions.).  

With respect to the PTSD claim, the Board observes that in addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Further, 38 C.F.R. § 4.125(a) requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror".  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141 (1997).

Moreover, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.  As the record confirms he had active service in Southwest Asia theater of operation during the Persian Gulf War from December 1990 to May 1991, the Board finds that the case does warrant consideration as to whether he has PTSD due to "fear of hostile military or terrorist activity."  

The Board notes that the Veteran was accorded a VA examination for his PTSD claim in November 2010, at which the examiner acknowledged the Veteran certainly had an array of potentially traumatic stressors during service, and that these included fear of hostile military activity and/or terrorist activity.  However, the examiner also determined the Veteran did not satisfy the criteria for a diagnosis of PTSD, and on that basis could not assert the Veteran at least as likely as not suffered from PTSD or other psychiatric disorders that were caused by or were a result of military service.  The diagnosis was depressive disorder not otherwise specified (NOS) with anxiety.

The Board notes that the examiner's opinion appears to be based upon the fact the Veteran did not satisfy the criteria for a diagnosis of PTSD at the time of that examination.  However, various treatment records are on file which do include a diagnosis of PTSD, and the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claim's adjudication.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  Moreover, it is not clear from the examiner's stated rationale why an acquired psychiatric disorder other than PTSD is not related to service.  Therefore, a remand is required in order to obtain clarification of this opinion.  See Colvin, supra; see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.); Stefl v. Nicholson, 21 Vet. App. 120 (2007) (An examination that provides an etiology opinion without a rationale is inadequate.).

The Board notes that the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  See statement of the veteran received in August 2006.  It does not appear, however, that the RO attempted to obtain the administrative decision and the records upon which SSA relied in reaching its decision.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

The Board further finds that any outstanding treatment records regarding the Veteran's carpal tunnel syndrome, heart disease, sleep apnea, and psychiatric disorder should be obtained while this case is on remand.  As the Veteran receives medical care through VA, recent records, dating from January 22, 2010, should also be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should associate with the record VA treatment records dating from January 22, 2010.  

2.  The AMC/RO should attempt to obtain from the Social Security Administration (SSA) a copy of any decisions rendered on the Veteran's claim(s) for disability benefits and the underlying records, including medical records, that were considered by SSA.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  See 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  The AMC/RO should request that the Veteran identify any medical records that have not already been associated with the claims folder with respect to treatment for carpal tunnel syndrome, heart disease, sleep apnea, and psychiatric disorder.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his claimed heart disease.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current heart disease began in or is related to active service.  The examiner's attention is directed to the service treatment records documenting complaints of chest pain and elevated cholesterol.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any current psychiatric disorder, including the depressive disorder NOS with anxiety that was diagnosed upon VA examination in May 2011, began in or is related to active service, including service in Southwest Asia.  The examiner must specifically indicate whether the Veteran has PTSD due to "fear of hostile military or terrorist activity" as defined by the revised regulatory provisions.  

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

6.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the current nature and etiology of his sleep apnea.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that current sleep apnea began in or is related to active service.  In that regard, the examiner's attention is directed to the 1993 service treatment record showing throat and ear problems due to heavy snoring.

A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.

7.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.

9.  The AMC/RO should take appropriate steps in order to schedule the Veteran for a Travel Board hearing regarding his carpal tunnel syndrome claim in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.
  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


